Matter of Kushner (2017 NY Slip Op 04535)





Matter of Kushner


2017 NY Slip Op 04535


Decided on June 8, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 8, 2017

[*1]In the Matter of IVY L. KUSHNER, an Attorney. (Attorney Registration No. 1352848)

Calendar Date: May 30, 2017

Before: McCarthy, J.P., Garry, Lynch, Clark and Mulvey, JJ.


Ivy L. Kushner, Scottsdale, Arizona, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Ivy L. Kushner was admitted to practice by this Court in 1979 and lists a business address in Scottsdale, Arizona with the Office of Court Administration. Kushner has applied to this Court, by affidavit sworn to April 21, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that she is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the most recent biennial period beginning in 2016 (see Judiciary Law § 468-a; Matter of Bretschger, 148 AD3d 1450, 1451 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Kushner has submitted correspondence, dated May 23, 2017, in which she indicates that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Kushner has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Kushner is now eligible to resign for nondisciplinary reasons (compare Matter of Waldron, ___ AD3d ___, 2017 NY Slip Op 04039 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept her resignation.
McCarthy, J.P., Garry, Lynch, Clark and Mulvey, JJ., concur.
ORDERED that Ivy L. Kushner's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Ivy L. Kushner's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Ivy L. Kushner is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Kushner is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Ivy L. Kushner shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.